Title: To George Washington from Joseph Ward, 16 April 1789
From: Ward, Joseph
To: Washington, George


Boston, April 16th 1789. “At this era, when every moment of your time is precious, I feel reluctance to call one tho’t from public concerns—but the impulse, kindled by the double ardour of affection to my Country, and to her beloved General, is irresistible. When I felt only for my General, I could not consent that his tranquility, and his fame, should again be put to hazard on the boundless ocean of labour, and the wild tempest of politicks—but when I thought only of our Country, my ardour was unbounded for his advancement to guide the nation—Providence, has determined the great question, by an event unparalleled in the world, the voice of a whole Continent—In this Decision, I acquiesce with sensations too pleasurable and strong to be transcribed from the heart.”
